WALKER, J.
The act of a sheriff, in taking the defendant’s property under a valid attachment, can not be converted" into a tort against one to whom the property was fraudulently conveyed by the defendant before the levy, by the mere fact that the attachment suit was afterwards dismissed by the plaintiff. If another attachment on the same debt was issued and levied, immediately after the dismissal of the first suit, on the same property, by the successor in office of the sheriff who levied the first attachment, and the property was thus taken from the sheriff who first levied upon it, he would not be guilty of a tortious conversion of the property. In a suit to hold the sheriff liable, in reference to the property levied on by virtue of the first named attachment, both the said attachments, and the levies endorsed on them, would prima facie be competent evidence.
There is no error in the record, and the judgment of the court below is affirmed.